Citation Nr: 0919036	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-36 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a disability 
exhibited by acid reflux.

3.  Entitlement to an effective date earlier than June 30, 
2006, for the award of a temporary evaluation of 100 percent 
following right shoulder replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to August 
1973. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a disability exhibited by acid 
reflux, and an August 2006 rating decision which denied 
entitlement to service connection for hepatitis C and granted 
a temporary evaluation of 100 percent for surgical treatment 
requiring convalescence, effective June 30, 2006.  Timely 
appeals were noted with respect to those decisions.

A hearing on these matters was held before the undersigned 
Veterans Law Judge on July 11, 2008.  A copy of the hearing 
transcript has been associated with the file.

The issues of entitlement to service connection for hepatitis 
C and a disability exhibited by acid reflux are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The veteran underwent total right shoulder replacement 
surgery on June 30, 2006.




CONCLUSION OF LAW

The criteria for an effective date earlier than June 30, 
2006, for the award of a temporary 100 percent disability 
evaluation following right shoulder replacement surgery have 
not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159, 4.30 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated August 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for a temporary total evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of a temporary total evaluation.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Although this particular claim involves the grant 
of a temporary total evaluation, it is analogous to a grant 
of service connection as contemplated in Dingess, inasmuch as 
there was a claim for benefits which was granted by rating 
action dated August 2006, and a disability rating and 
effective date were assigned.  It cannot be characterized as 
a claim for an increased rating for a right shoulder 
disability, because it involves only a temporary rating for 
convalescence and does not affect the veteran's permanent 30 
percent disability evaluation for residuals of a right 
shoulder injury with degenerative changes.  The Board finds 
that because the notice that was provided before the granting 
of the temporary total evaluation was sufficient, VA's duty 
to notify in this case has been satisfied.  

Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

According to 38 C.F.R. § 4.30, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  The termination of these 
total ratings will not be subject to 38 C.F.R. §3.105(e).  
Such total rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.  
(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:  

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weight-bearing prohibited). 

(3) Immobilization by cast, without surgery, of one 
major joint or more.    See 38 C.F.R. § 4.30.

The veteran was service connected for residuals of right 
shoulder injury with degenerative changes by a rating action 
issued in April 1974.  In 2006, it was determined that he 
would benefit from a right shoulder replacement.  He was 
admitted to a VA facility on June 30, 2006, and the procedure 
was performed that day.  An August 2006 rating action 
assigned an effective date of June 30, 2006, the day of the 
surgery, for a temporary 100 percent convalescence 
evaluation.  

Upon review of the evidence of record, it is found that an 
effective date earlier than June 30, 2006, for the award of a 
temporary 100 percent disability evaluation pursuant to 
38 C.F.R. § 4.30 for a period of convalescence is not 
warranted.  The evidence indicates that the veteran was 
admitted on June 30, 2006, and underwent a right shoulder 
replacement that same day.  The law clearly states that the 
effective date of an award of a temporary 100 percent 
disability evaluation for a period of convalescence is 
effective the date of hospital admission or outpatient 
treatment for the service-connected disability.  38 C.F.R. 
§ 4.30.  Since June 30, 2006, was the date of the admission 
for the right shoulder replacement, this is the date that 
entitlement to benefits pursuant to 38 C.F.R. § 4.30 became 
effective.  There are no other applicable laws or regulations 
that would permit an earlier effective date.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an effective date earlier than June 
30, 2006, for the award of benefits pursuant to 38 C.F.R. 
§ 4.30.


ORDER

Entitlement to an effective date earlier than June 30, 2006, 
for the award of a temporary evaluation of 100 percent 
following right shoulder replacement, is denied.


REMAND

During his July 2008 hearing testimony, the veteran stated 
that he was admitted to Heidelberg (Germany) Army Hospital in 
the summer of 1972 in a coma.  According to his testimony, 
upon awakening he was told by physicians there that he had 
contracted hepatitis.  There is no mention in the veteran's 
service treatment records of his being in a coma or being 
admitted to Heidelberg Army Hospital.  Thus, on remand, a 
request should be made to Heidelberg Army Hospital for any 
records of the veteran's treatment at that facility in 1972.

The veteran received a gastrointestinal examination for VA 
purposes for in June 2005.  The examiner indicated that the 
veteran's service treatment records had been reviewed and 
that no nexus between his current symptoms and his service 
could be found, because there was "no abdominal pain, 
heartburn or nausea."  However, the veteran's service 
treatment records show that on February 26, 1971, the veteran 
reported hematemesis twice daily for the previous 3 days.  
The examiner's report did not address any possible nexus 
between those episodes and the veteran's current diagnosis.  
On remand, a clarification should be sought as to whether or 
not the veteran's episodes of hematemesis are related to his 
current gastroesophageal symptomatology.

Finally, a review of the file indicates that the veteran 
applied for disability benefits from the Social Security 
Administration (SSA) in 2007.  Upon remand, SSA should be 
contacted and the veteran's disability records associated 
with his claims file.  

Accordingly, the case is REMANDED for the following action:

1.  An appropriate official at the RO 
should attempt to obtain records from the 
veteran's admission at the Heidelberg Army 
Hospital in June, July, or August 1972.  
Any records obtained should be associated 
with the claims folder.  If such records 
are unavailable, a negative response 
should be obtained.

2.  Contact the SSA and request copies of 
all adjudications regarding the veteran 
and accompanying medical records relied 
upon in those determinations.  If such 
records are unavailable, a negative 
response should be obtained.

3.  The claims folder should be returned 
to the physician who conducted the June 
2005 examination, if available (otherwise 
to another physician), for clarification 
of the etiology opinion offered.  The 
claims folder and a copy of this remand 
should be made available to the physician.  
The examiner is asked to provide a medical 
opinion regarding whether there is a 50 
percent probability or greater that the 
veteran's current acid reflux had its 
onset during a February 1971 in-service 
episode of hematemesis.  Any medical 
opinion should be reconciled with the June 
2005 etiology opinion and the service 
treatment records on file.  

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


